             Case 5:19-cv-01083-HNJ Document 1 Filed 07/11/19 Page 1 of 6                    FILED
                                                                                     2019 Jul-11 AM 11:12
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   IN THE UNTIED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION

TIMOTHY EASLEY,

        Plaintiff,

vs.                                             Civil Action No.: 2019-

RLJ-MCLARTY-LANDERS
AUTOMOTIVE HOLDINGS, LLC
d/b/a Landers McLarty Dodge
Chrysler Jeep Ram;

        Defendant.

                                     COMPLAINT

        Plaintiff, by and through his undersigned attorneys, alleges upon information,

belief, and knowledge, as follows:

                            JURISDICTION AND VENUE

        1.      This action for injunctive relief and damages is brought pursuant to the

Fair Labor Standards Act (FLSA), 29 U.S.C. 201, et seq and 29 U.S.C. 207, et seq.

District Court jurisdiction exists pursuant to 29 U.S.C. 216(b) and 217 and 28 U.S.C.

1331.

                                       PARTIES

        2.      Plaintiff, Timothy Easley (hereinafter Plaintiff), is a resident of

Huntsville, Alabama, and performed work for the Defendant in Madison County in the


                                            1
           Case 5:19-cv-01083-HNJ Document 1 Filed 07/11/19 Page 2 of 6



Northern District of Alabama, Northeastern Division. Plaintiff was an employee

within the contemplation of 29 U.S.C. 203(e)(1). Thus, pursuant to 28 U.S.C. 1391(b),

venue for this action properly lies in the Northern District of Alabama, Northeastern

Division.

      3.       Defendant, RLJ-MCLARTY-LANDERS AUTOMOTIVE HOLDINGS,

LLC d/b/a Landers McLarty Dodge Chrysler Jeep Ram (hereinafter “Landers

McLarty”), is a retailer selling automobiles and maintains its headquarters and

principal address in Little Rock, Arkansas, with locations throughout the State of

Alabama. Defendant is an employer within the meaning of the FLSA.

      4.      Landers McLarty operates retail centers in the United States, including but

not limited to, the following: Huntsville, Alabama; Fayetteville, Tennessee; and Fort

Payne, Alabama.

                              FACTUAL SUMMARY

      5.      Plaintiff adopts by reference each and every material averment contained

in Paragraphs 1 through 4 above as if fully set forth herein.

      6.      Plaintiff began working for Landers McLarty around September 2018.

Plaintiff worked as a car detailer.

      7.      Plaintiff’s job duties consisted of cleaning vehicles, including but not

limited to, washing, buffing, and waxing the exteriors of vehicles and vacuuming,

steaming, and deodorizing interiors of vehicles.

                                            2
            Case 5:19-cv-01083-HNJ Document 1 Filed 07/11/19 Page 3 of 6



      8.       Plaintiff would perform said job duties for vehicles that Landers McLarty

intended to sell and for the vehicles that Landers McLarty intended to use as rental

vehicles.

      9.       From around September 2018 to around December 2018, Landers

McLarty compensated Plaintiff through an hourly pay system. Around December 2018,

Landers McLarty switched Plaintiff to a flat-rate payment system.

      10.      At all times relevant to this Complaint, Plaintiff was compensated on a

flat-rate payment system. Up until the switch to the flat-rate payment system around

December 2018, Plaintiff avers he was fairly compensated.

      11.      While being compensated on the flat-rate payment system, Plaintiff was

regularly scheduled and did work in excess of forty hours in a work week.

      12.      Further, Plaintiff regularly performed tasks that were outside of the flat-

rate system tasks.

      13.      Plaintiff worked for Defendant at 6533 University Drive NW in

Huntsville, Alabama.

                                     COUNT ONE

       UNPAID WAGES AND/OR OVERTIME VIOLATIONS – FLSA

      14.      Plaintiff adopts by reference each and every material averment contained

in Paragraphs 1 through 13 above as if fully set forth herein.

      15.      Plaintiff was required to clock in before each shift and clock out after

                                             3
         Case 5:19-cv-01083-HNJ Document 1 Filed 07/11/19 Page 4 of 6



each shift.

      16.     Once Plaintiff was clocked in, he was supposed to be given tasks that

were paid according to the flat-rate payment system.

      17.     Plaintiff was to be paid the flat-rate hours for the task performed.

      18.     Plaintiff was given tasks that were not on the flat rate system. Any work

that Plaintiff performed on rental vehicles as described in Paragraphs 7 and 8 were not

tasks that paid on the flat-rate payment system.

      19.     Said tasks performed by Plaintiff described in Paragraphs 7 and 8 on

rental vehicles were performed for the benefit of Defendant without compensation.

      20.     Plaintiff avers that he was instructed to be at the retailer from 8:00 A.M.

to 5:00 P.M and would adhere to that instruction.

      21.     Plaintiff avers that he would stay past his shifts in order to perform tasks.

      22.     Plaintiff avers that he was not compensated for the aforementioned

postliminary work.

      23.     Defendant’s policies and practices did not fairly compensate Plaintiff for

all work performed for the benefit of Defendant for both hours worked on tasks that

were not paid on the flat-rate payment system and hours worked over forty in a work

week, depriving Plaintiff of unpaid wages and/or overtime.

      24.     As a result of Defendant’s violation of the FLSA, Plaintiff has suffered

loss of pay and benefits.

                                            4
               Case 5:19-cv-01083-HNJ Document 1 Filed 07/11/19 Page 5 of 6




                                  PRAYER FOR RELIEF

          WHEREFORE PREMISES CONSIDERED, Plaintiff prays for the following

relief:

          A.      That the Court issue proper process to compel Defendant to answer or

otherwise plead to the allegations contained in this Complaint;

          B.      That this Court award Plaintiff the amount of his unpaid wages and

overtime wages, plus an additional equal amount as liquidated damages;

          C.      That Plaintiff be granted judgment against Defendant for all reasonable

attorneys’ fees, costs, disbursements, and interest; and

          D.      For such other and further relief as this Court deems equitable, proper,

and just.

                                            Respectfully submitted,

                                            /s/ Kirby D. Farris
                                            Kirby D. Farris (ASB-2224-R78K)

                                            /s/ Meredith K. Maitrejean
                                            Meredith K. Maitrejean (ASB-1264-H63N)




                                              5
        Case 5:19-cv-01083-HNJ Document 1 Filed 07/11/19 Page 6 of 6




OF COUNSEL:

FARRIS, RILEY & PITT LLP
The Financial Center, Suite 1700
505 20th Street North
Birmingham, Alabama 35203
P: (205) 324-1212
F: (205) 324-1255
kfarris@frplegal.com
meredith@frplegal.com

                                 JURY DEMAND

      The Plaintiff hereby demands a jury for the trial of this cause.

                                       /s/ Meredith K. Maitrejean
                                       OF COUNSEL

SERVE DEFENDANT VIA CERTIFIED MAIL:

RLJ-McLarty-Landers Automotive Holdings, LLC
c/o Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, Alabama 36104




                                          6
